

	

		II

		109th CONGRESS

		1st Session

		S. 141

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Levin (for himself

			 and Mr. Jeffords) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend part A of title IV of the Social Security Act to

		  allow up to 24 months of vocational educational training to be counted as a

		  work activity under the temporary assistance to needy families

		  program.

	

	

		1.Increase in number of months

			 of vocational educational training counted as a work activity under the tanf

			 programSection 407(d)(8) of

			 the Social Security Act

			 (42 U.S.C.

			 607(d)(8)) is amended by striking 12 and

			 inserting 24.

		

